Citation Nr: 1429273	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and a dysthymic disorder.

2.  Entitlement to service connection for a gynecological disorder, to include cervical dysplasia status post hysterectomy.


REPRESENTATION

The Veteran represented by:     Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1973 to January 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a June 2013 Board remand.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated January 2006 through August 2013.  These records were considered in the October 2009 and August 2013 supplemental statements of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
  
The issue of entitlement to service connection for a gynecological disorder to include cervical dysplasia status post hysterectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dysthymic disorder had its onset during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include an anxiety disorder and a dysthymic disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran has a current diagnosis of dysthymic disorder.  Additionally, the Veteran's service treatment records (STRs) indicate a normal psychiatric evaluation upon service entrance.  STRs also indicate diagnoses and/or treated for anxiety on several occasions, including in May 1973, June 1973, and January 1974.  Despite a January 1975 service discharge examination that noted a normal psychiatric evaluation, there is evidence of symptoms and diagnoses during service.  Thus, the only issue for resolution is whether the Veteran's current disability is related to service.  

Review of the Veteran's VA medical records shows diagnosis and treatment of depression, dysthymic disorder, and/or anxiety on numerous occasions over the years to include:  1975, 1977, 1987, 1994, 1995, 1996, 1997, 1999, 2000, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013.  A September 1975 VA record noted situational depression.  A March 1976 VA examination diagnosed anxiety neurosis.  A July 2013 VA examination report provided a diagnosis of dysthymic disorder.  The examiner opined that it was less likely than not that the current mental health problems were directly related to military service.  The examiner supported this conclusion by noting that the Veteran had reported feeling symptoms of depression prior to service, and that the Veteran had experienced life events after her time in the military that were likely contributing to her depression to a much greater degree than any events that occurred while she was in service.  The examiner also noted that while there was some indication of mental health issues documented during the Veteran's service, these symptoms were related to specific medical issues and cited a lack of on-going mental health treatment while on active duty in support of this opinion.  Finally, the examiner noted that the Veteran's treatment for a mental health disorder immediately following service was related to her marital issues and not any events that were caused by her time in service.

The Board finds that service connection for a psychiatric disorder is warranted.  As noted above, there are in-service events and a current disability.  The examiner's negative etiological opinion is of little probative value as there was no consideration of the apparent ongoing nature of the Veteran's psychiatric disability since discharge.  The examiner also presumed it pre-existed service, but the Veteran was inducted without any such notation.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Further, a longitudinal review of the Veteran's medical records shows a pattern of depression and anxiety that started in service and has continued since that time.  It is highly probative that although the various situations discussed during the Veteran's treatment for dysthymia have changed, her diagnoses and symptoms have essentially remained the same over time.  The records show continuing treatment for at least two years after discharge and intermittent treatment since that time.  In addition, the Veteran has provided competent and credible testimony that the symptoms have remained the same since service and have persisted, even when not seeking treatment.  Resolving doubt in favor of the Veteran, the preponderance of the evidence demonstrates that the Veteran's psychiatric disorder is related to service.


ORDER

Service connection for a psychiatric disorder is granted.


REMAND

The Board finds that a remand is necessary regarding the Veteran's claim for a gynecological disorder to obtain substantial compliance with the Board's June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the AOJ was directed to obtain medical records from any private treating doctor/facility cited by the Veteran and associate these records with the claims file.  The Veteran provided the names of several facilities in her September 2013 correspondence to VA; these records were not obtained.  These records should be ordered and associated with the claims file and a supplemental VA medical opinion should be obtained following review of these additional medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that she provide an authorization for release of records from Sutter Medical Center of Santa Rosa, Santa Rose Memorial Hospital, and Balboa Naval Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

It should also be noted that the Veteran has offered testimony that she contacted Balboa Naval Hospital and was told that her medical records for this facility were retired to the National Personnel Center in St. Louis.  These records should be obtained per the Veteran's request.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  Records from the Palo Alto VA medical facility for the year 1975 must be specifically requested.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After the above development has been completed and all records associated with the claims file, a supplemental VA medical opinion should be obtained to determine the nature and etiology of any gynecological disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, the AOJ should schedule such an examination.
 
The examiner must opine as to whether it is at least as likely as not any diagnosed gynecological disorder is causally or etiologically related to her military service.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


